Citation Nr: 1234045	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for follicular dermatitis and residual scars, currently evaluated as 10 percent disabling. 

2.  Entitlement to an effective date prior to September 25, 2008, for the award of a 10 percent rating for follicular dermatitis with residual scars. 

3.  Entitlement to service connection for lichen planus chronicus, claimed as skin lesions. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served with the National Guard for many years, which included periods of active duty from May 1975 to April 1976, December 1990 to June 1991, March 2005 to May 2006, and June 2007 to September 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009, January 2010, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, the RO denied service connection for bilateral hearing loss, and also denied a compensable rating for the Veteran's service connected follicular dermatitis with residual scars.  By a rating action in January 2010, the RO found that clear and unmistakable error (CUE) had been found in the April 2009 decision denying a compensable rating for follicular dermatitis, and awarded a 10 percent rating effective September 25, 2008.  In that rating decision, the RO also denied service connection for lichen planus chronicus (claimed as skin lesions).  And, in June 2010, the RO denied service connection for tinnitus. 

As previously noted by the Board, a March 2011 statement of the case (SOC) lists an issue under appeal to be whether there was clear and unmistakable error (CUE) in the January 2010 rating decision with regard to the effective date of the assignment of a 10 percent evaluation for follicular dermatitis with residual scars.    The Board has rephrased this issue as entitlement to an effective date prior to September 25, 2008, for the award of a 10 percent rating for follicular dermatitis and residual scars.  A review of the Veteran's statements and of the procedural history of the Veteran's claims clearly shows that the issue before the Board is an earlier effective date appeal and not a CUE claim.  The April 2009 rating decision on appeal denied a compensable rating for follicular dermatitis.  The Veteran's February 2010 statement shows his disagreement with the effective date assigned for the 10 percent increased rating, but makes no allegation of CUE.  Thus, the effective date assigned by the January 2010 rating decision is currently in appellate status.  There cannot be a valid CUE challenge to a decision which is not final and which is already on appeal.

The Veteran and his wife provided sworn testimony before the undersigned at a November 2011 Travel Board hearing.  A transcript of that hearing is in the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to an increased rating for follicular dermatitis and residual scars, currently evaluated as 10 percent disabling; entitlement to service connection for lichen planus chronicus, claimed as skin lesions; and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A July 1995 rating decision granted service connection for follicular dermatitis with residual scarring and assigned a noncompensable rating.  

2.  A May 2007 rating decision denied a compensable rating for the Veteran's service-connected follicular dermatitis with residual scarring; this rating decision was not appealed.

3.  In September 2008, the Veteran filed a statement requesting that his service connected benefits be recommenced following his release from active duty on September 24, 2008. 

4.  No formal or informal claim for an increased rating was filed within one year prior to the September 2008 statement, nor was such a claim eligible to be filed.

5.  The most probative and persuasive evidence indicates that the Veteran's tinnitus is not related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 25, 2008, for the assignment of a 10 percent disability rating for follicular dermatitis with residual scarring have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.654 (2011).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2009 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a rating claim, including how VA determines the effective date.  A February 2010 letter, issued prior to the June 2010 rating decision, provided notice to the Veteran regarding what information and evidence is needed to substantiate a service connection claim.  In both letters, the RO informed the Veteran as to the types of information considered, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, VA examination reports, lay statements, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Effective Date

The Veteran contends that he is entitled to an earlier effective date for the assignment of a 10 percent evaluation for service connected follicular dermatitis with residual scars.  He contends that because he first claimed that service connection was warranted for this condition in the early 1990's, the rating should be effective well before 2008.  

The effective date of an evaluation and award of compensation based on an original claim will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication 
or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant or his or her duly authorized representative may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2011).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; AND (2) to the receipt of an application within one year after that increase in disability.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Id.; see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ( section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

Also, and of particular importance in this case, 38 U.S.C.A. § 5304(c) (2011) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700 (2011).  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

In this case, in a February 1999 rating decision, the RO granted service connection for follicular dermatitis, with residual scars, and assigned a noncompensable disability evaluation effective July 31, 1995, the date the Veteran's original service connection claim was received.  The Veteran did not file a notice of disagreement (NOD) with regard to this rating decision.

In November 2006, the Veteran filed an increased rating claim for his follicular dermatitis with scars.  The RO denied that claim by way of the May 2007 rating decision.  Again, the Veteran did not file an NOD with regard to this rating decision.

In August 2008, the Veteran filed a statement requesting that his service connected disability payments be recommenced following a period of active service for which he was then serving, which would end on September 24, 2008.  The Veteran submitted a copy of his orders showing the effective date of September 24, 2008, with this recommencement request.  He also noted that he recognized that he could not file any claim for benefits within the year due to his deployment.  The Board notes that under 38 C.F.R. § 3.654(a), compensation pay is discontinued for 
any period for which the Veteran receives active service pay.  Payments will be resumed effective the day following the release from active duty if a claim for recommencement of payments is received within one year from the date of such release; otherwise payments will be resumed effective one year prior to the date of receipt of a new claim.  Compensation will be authorized based upon the degree of disability found to exist at the time the award is resumed.  38 C.F.R. § 3.654(b)(2) (2011).  Thus, after receiving the recommencement request, the RO underwent efforts to determine the degree of disability existing at the time.

In March 2009, the Veteran underwent a VA general medical examination.  The VA examiner reported that the Veteran had multiple small circular non-pigmented areas on his arms.  The areas were noted to vary in size, measuring from less than 1 mm to a maximum of 1 cm across.  No active lesions were seen on examination.  The examiner reported that the extent of the follicular dermatitis scarring on exposed areas of the skin is less than fifteen percent, and that the scarring is not truly scarring, but is rather a loss of pigmentation in the affected areas.  The VA examiner also noted a diagnosis of lichen planus chronicus, and commented that this is "an entirely different condition than follicular dermatitis."   

In April 2009, the RO issued a rating decision denying a compensable rating for follicular dermatitis with residual scars.  The Veteran did file an NOD with this rating decision.  

In December 2009, following the Veteran's NOD, he was afforded a VA scars examination.  At that time, the Veteran was reported to have an open scar measuring 0.5 cm on his chin, which was noted to have skin breakdown and pain.  The Veteran was also reported to have multiple spontaneous eruptions affecting his head, arms and legs.  Areas of scarring were also noted on the forehead, central scalp, left ring finger, right dorsal surface of the hand, lower right leg, and left forearm.  The examiner concluded that the Veteran's diagnosis is lichen planus chronicus, and that the current lesions are not follicular in nature.

In January 2010, the RO issued a rating decision finding that the April 2009 rating decision was clearly and unmistakably erroneous, and that a 10 percent evaluation was warranted based on loss of pigmentation in an area greater than 5 percent but less than 20 percent, effective September 25, 2008, the day following the Veteran's separation from active service.  The Veteran then perfected this appeal of the effective date assigned.  Again, he primarily claims that because the skin condition existed in the 1990's, he should be awarded a 10 percent rating prior to 2008.  

Under the facts presented here, the assigned effective date for the increase is the earliest effective date that may be assigned.  The Veteran did not explicitly file a claim for an increased rating for his folliculitis; rather, he requested that the existing benefits be reinstated following a period of active service.  The RO then ordered a VA examination in order to determine the severity of the disability.  Again, in circumstances such as this, compensation will be authorized based upon the 
degree of disability found to exist at the time the award is resumed.  38 C.F.R. § 3.654(a)(2) (2011).  Thus, it appears that the RO ordered these VA examinations 
in order to determine the severity of the disability at the time benefits were to be recommenced.  Once the RO deemed 10 percent to be the appropriate award, they granted the increase on the date following the Veteran's release from active service, September 25, 2008.  This is appropriate in accordance with 38 C.F.R. § 3.654(b)(2).

In the alternative, the Board notes that had the September 2008 statement been deemed a claim for an increased rating, then the effective date assigned would also not be disturbed by the Board.  A review of the claims file reveals that at no time within the year prior to September 2008 was the Veteran eligible to file a claim for an increase, as he was on active duty between June 2007 and September 2008, and there is no evidence within that time frame that would suggest that an increase was warranted.  The 2009 VA examination reports are the first evidence showing the current severity of the Veteran's skin disability during the course of this claim 
and appeal.  Were this a standard effective date claim based upon a claim for an increased rating, the Board would find that the only evidence showing that entitlement arose for an increase must be the 2009 VA examination reports.  The effective date for increased rating claims under 38 C.F.R. § 3.400(o) is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of that date, or otherwise, the 
date of receipt of the claim.  Thus, if this case were deemed to be based upon a September 2008 claim for an increased rating, then the date of the claim would be the appropriate effective date.  

The Board is aware of the Veteran's belief that he should have been awarded a compensable rating long before 2008, because he has had this condition since 
the 1990's.  However, again, the RO issued rating decisions in July 1995 and again in May 2007, both finding that a noncompensable rating was appropriate, and neither of which was appealed by the Veteran.  If he disagreed with the rating assigned at those times, a notice of disagreement would have been the appropriate course of action.  Because he did not file NODs as to either rating decision, those noncompensable ratings are final.  The Board does not have jurisdiction to consider the appropriateness of those prior final rating effective dates.

Based on the facts presented, the earliest effective date assignable in this case is 
the day following the Veteran's discharge from his period of active service in September 2008.  The Veteran's claim surrounds his request for recommencement of his disability ratings at the time of his active duty discharge.  The RO followed the appropriate development and determined his level of disability at that time and assigned the rating effective the day following his release from active duty in accordance with 38 C.F.R. § 3.654(b)(2) (2011).  There is simply no basis for finding that an earlier effective date is warranted.  And, again, were the September 2008 statement to be deemed an increased rating claim, the Board notes that all of the Veteran's arguments indicate that the present level of disability began years before his current date of claim, but he made no earlier claims other than those finally decided and unappealed.  Accordingly, under 38 C.F.R. § 3.400(o) the date of claim would be September 25, 2008, the first day following his active duty period (the first day for which such a claim could be filed), and that date would be the appropriate effective date for the award of increased compensation.  There is simply no basis in the law or on the facts of this case to warrant an effective date prior to September 25, 2008, for the Veteran's 10 percent rating for follicular dermatitis with residual scarring.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A review of the record in this case establishes that the Veteran had many years of service in the Army National Guard, with four distinct periods of active duty service.  Service treatment records from all of the Veteran's periods of service were reviewed.  At no time during service, do either clinical notes or periodic examination reports show complaints related to tinnitus, including any notation of ringing in the ears.  

The Veteran's hearing loss claim was filed in August 2008, by way of a narrative statement submitted by the Veteran.  He did not mention any ringing in the ears at that time.  In February 2010, with the Veteran's notice of disagreement (NOD) as to bilateral hearing loss, he stated that he also wanted to add tinnitus for service connection consideration, but gave no reason in this statement, and no explanation as to the basis for this claim.  In his July 2010 NOD, the Veteran reported that he believes service connection is warranted for tinnitus due to his exposure to acoustic trauma during his 2005/2006 and 2007/2008 tours of duty.  Thus, the Board thoroughly reviewed the Veteran's treatment records, paying particular attention to the time period from 2005 to the present, for evidence that the Veteran has tinnitus that initially manifested during these periods of service.

At the outset, the Board notes that the Veteran filed a claim for neck and shoulder disability in September 2006, making no mention of any issues related to ringing in his ears.  The Board also notes that the Veteran was seen in service, during his 2007/2008 tour of duty, related to his high frequency hearing loss, and placed on a permanent profile.  Nowhere in those records is there an indication of complaints related to ringing in the ears.  A May 2007 private audiologist report speaks only to hearing loss, and notes that the Veteran reported no significant medical history regarding his ears.  There is no mention of tinnitus at this time.

In a September 2008 VA outpatient note, recording the Veteran's initial treatment at the Chattanooga Outpatient Clinic, the Veteran's current medical issues were summarized, which included hearing loss, but not tinnitus.  There is no record of any complaint related to ringing in the ears at that time.

In December 2008, the Veteran underwent VA audiological examination related to his bilateral hearing loss claim.  At that time, the Veteran reported that he cannot hear well, especially when in conversations, and that he needs things repeated to him at times.  He also reported difficulty hearing things at a distance (soft sounds).  He did not report ringing in his ears.

In March 2010, the Veteran underwent a VA examination specific to his tinnitus claim.  The examiner also noted that initial treatment at the Chattanooga clinic yielded no mention of tinnitus, and also noted that in subsequent treatment records there is no mention of the presence of tinnitus.  The examiner went on to note that the Veteran did not report tinnitus or mention any symptoms of tinnitus at the time of the December 2008 VA examination.  As to the Veteran's history of noise exposure, the VA examiner did recognize the Veteran's history as including military noise exposure due to RPG's, sirens, and bombs, as well as noise exposure in service while driving a truck, working as a mechanic, and working as a cannon crewman.  The examiner also noted the Veteran's occupational noise exposure as including truck driving and seven years of work with Chrysler.  The Veteran reported to the examiner that his tinnitus began before his second tour of duty in Iraq in 2006, and that it was significantly worse following his return from deployment in 2008.  The examiner diagnosed subjective tinnitus reported bilaterally.  As to the cause of the tinnitus, the examiner stated that because the service treatment records do not contain evidence of tinnitus, and because the Veteran has been evaluated several times at different VA facilities and has not mentioned the presence of tinnitus, and because he did not report symptoms of tinnitus at the 2008 VA examination, it is not felt that the tinnitus was present in 2006 or even in 2008, since the Veteran either denied or did not report its presence at either time.  Thus, the examiner concluded that it is less likely as not that the claimed tinnitus is related to the Veteran's military service.

The Board recognizes that at the November 2011 Travel Board hearing, the Veteran again reported the initial manifestation of tinnitus as having occurred in 2006, with worsening in 2008.  As to why the Veteran never complained of tinnitus to any medical personnel, he testified that he did not do so because he did not know that there was a name for ringing in the ears.  While this explains why the Veteran did not specifically report to any medical personnel during service or after that he had tinnitus, it does not explain why in many years of treatment with audiologists he did not report ringing in the ears if it did indeed exist.

Upon review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  In this case, the Veteran's self reporting of symptoms relating to his ears did not reflect ringing in the ears at any time prior to his service connection claim.  At most, the Veteran's lay statements show that he may have experienced ringing in the ears in 2006, and then again in 2008, but there is no evidence to suggest that the ringing continued in between those two time periods, nor does the evidence show that the ringing continued after 2008, as several audiological reports show no complaints related to ringing in the ears.  While the Veteran may not have known to call this condition tinnitus, it is reasonable to believe that he would have known to report the symptom of ringing 
in the ears to the several audiologists he has seen over the years if it were, in fact, 
a disabling condition in the Veteran's mind at the time.  Thus, there is simply no probative evidence that causally connects the current tinnitus to the Veteran's active service.  The only medical opinion in this case weighs against establishing service connection for tinnitus.

The Veteran contends that his tinnitus is a direct result of in-service noise exposure, but the VA medical examiner opined otherwise, with included reasoning based upon the Veteran's medical history.  It was not until after he filed his claim for service connection for tinnitus that he began providing a history of experiencing tinnitus symptoms in service.  Thus, the Board finds the statements provided after his claim for compensation was filed to be inconsistent with the medical evidence more contemporaneous to service and his own reports of symptoms throughout the record prior to that claim date.  As such, the Veteran's contentions of having tinnitus in 2006, worsening in 2008, lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Thus, although the Veteran is competent to testify as to experiencing tinnitus, the Board finds his assertions that the tinnitus began during his first Iraq tour, and worsened following the second tour, are not credible.  And, the one VA examiner to which the Veteran reported tinnitus has not linked the Veteran's tinnitus to active service.  For these reasons, the Board finds that the preponderance of the competent, credible, and probative evidence is as against the claim, and service connection for tinnitus is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an earlier effective date than September 25, 2008, for the 10 percent disability evaluation assigned for follicular dermatitis with residual scarring is denied. 

Entitlement to service connection for tinnitus is denied.


REMAND

While further delay is regrettable, additional development is required prior to adjudicating the Veteran's remaining claims. 

The Board observes that the most recent VA examination of the Veteran's skin was in March 2009.  In that general medical examination report, symptoms such as multiple small circular non-pigmented areas on the arms were noted.  The examiner reported that these areas were on the upper extremities and varied in size from less than 1 mm to a maximum of 1 cm.  The examiner concluded that the extent of the follicular dermatitis scarring on exposed areas of the skin was less than 15 percent, and that this was not truly scarring, but was loss of pigmentation in these areas.  This examiner also discussed symptoms that he attributed to lichen planus chronicus, which was deemed an entirely different condition than the follicular dermatitis, and also not a progression of follicular dermatitis.  The later, December 2009, VA scars examination report shows an examiner's discussion of lichen chronicus only, and not follicular dermatitis.  Thus, the Board finds that the most recent examination of the already service-connected skin condition was in March 2009.

Statements received since that examination suggest the Veteran's service connected disability may have worsened.  Again, at his March 2009 VA examination, the examiner noted that the only area affected was the Veteran's arms.  At his November 2011 hearing, however, he reported symptoms over his whole body and showed the undersigned certain skin problems on his head and scalp.  The Veteran suggested that his follicular dermatitis, and the areas of scarring from that condition, covers at least 20 percent of his body.  The Veteran stated that since 2009, his skin condition has worsened.  The Board, therefore, finds that a new VA examination to assess the current severity of the disability is needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).  This examination must include an assessment of the severity of the follicular dermatitis, with scarring, affecting the Veteran's entire body, separate and apart from the lichen planus chronicus.

As to the lichen planus chronicus, the Veteran contends that this should also be a service connected condition.  He argues that he had no skin condition prior to his active service, and that any current skin disorder should be service connected.  The Board notes that in March 2009, a VA examiner noted that the Veteran is diagnosed with lichen planus chronicus, and clearly stated that this is an entirely different condition than follicular dermatitis, and is not a progression of follicular dermatitis.  In December 2009, another VA examiner again confirmed that the Veteran has lichen planus chronicus.  The Veteran reported that he has multiple spontaneous eruptions affecting his head, arms, and legs.  Photographs were reportedly taken, but are not within the claims file.  Again, the Veteran claims that this skin condition should also be service connected.  He has alleged that it is related to malaria pills or smoke in the air.  There is no indication that a medical opinion as to whether the Veteran's current lichen planus chronicus is causally connected to service was ever sought out by the RO.  Thus, a remand to request an opinion on this point is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is also seeking to establish service connection for bilateral hearing loss.  He contends that he has a current hearing loss disability due to his in-service noise exposure.  The Board observes that the Veteran has shown high frequency hearing loss prior to service and since, and that the question in this case includes whether he had a pre-existing hearing loss that was aggravated during service.  The Board does not find that the prior VA examination report and opinion sufficiently answers this question.

In particular, the December 2008 VA examiner found that the Veteran's audiometric testing showed pre-existing hearing loss prior to active duty in 1975.  
A review of the Veteran's service treatment records shows that the Veteran did experience puretone thresholds of 35 and 40 in the right and left ear, respectively, at 4000 Hertz at the time of a February 1975 entrance examination.  According to 38 C.F.R. § 3.385, this is a showing of left ear hearing loss disability at entry into service, in that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  Conversely, there is no showing of a right ear hearing loss disability according to this entrance examination, although some hearing loss was noted.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

At the time of separation for the Veteran's first period of service, he was again examined.  Audiometry at that time showed no findings other than that at 4000 Hertz.  At this time, the auditory threshold was 45 decibels in each ear.  Thus, between the entry and exit from service, the Veteran's left ear hearing loss slightly increased, and the right ear hearing loss went from a non-disability finding to that of a hearing loss disability during service.  However, the examiner reported that the first change in hearing levels came after his exit from active duty in 1976 and before his 1991 re-deployment examination, which shows auditory thresholds of 45 decibels in the right ear and 65 in the left ear at 4000 Hertz.  Such does not appear to be an accurate statement.  Accordingly, a new medical opinion is necessary concerning whether preexisting hearing loss in either ear was aggravated by service, or whether hearing loss in the right ear could be deemed to have been incurred in service.  Because a medical opinion is needed to answer this question, a remand is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board recognizes that the most recent VA outpatient treatment records from the Nashville VA Medical Center (VAMC) and/or Chattanooga VA Outpatient Clinic are dated in March 2010.  The Veteran also reported receiving treatment at Murfreesboro.  On remand, relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's hearing loss and skin diseases dating from March 2010, including records from the Tennessee Valley VA Healthcare System (Nashville and Murfreesboro), and associated clinics.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  The RO/AMC should request the photographs that were taken on the December 2009 VA skin examination at the Nashville VA Medical Center and associate them with the claims file.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA skin examination to assess the current severity of his service-connected follicular dermatitis with residual scarring, and to obtain an opinion concerning whether the diagnosed lichen planus chronicus is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

a.  The examiner should report all symptoms associated with the Veteran's service-connected follicular dermatitis with scars, including the percentage of the body and exposed areas associated with that skin disability.  The examiner should attempt to disassociate any skin symptoms, such as from lichen planus chronicus, which are unrelated to the service-connected follicular dermatitis.  The examiner should also describe the treatment required for follicular dermatitis, if any, to include whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required, and, if so, the frequency and total duration of such use.  If any scarring is present due to the follicular dermatitis, the examiner is asked to describe each scar, to include location and measurement of the scar, as well as an indication as to whether it is superficial or deep (with underlying soft tissue damage), whether it is painful, and whether it is healed or has skin breakdown. 

b.  With respect to the lichen planus chronicus, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that this skin disorder initially manifested during active service or is otherwise related to service, to include the Veteran's contentions that it is due to malaria pills or smoke exposure during service.  

The reasoning for all opinions expressed should be provided.  

4.  After the development requested in directive 1 has been completed to the extent possible, schedule the Veteran for a current VA audiological examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the finding of a puretone threshold of 35 decibels establish that hearing loss in the right ear existed prior to service?  If so, did the pre-existing hearing loss in the right ear permanently worsen beyond normal progression during the Veteran's first period of service from May 1975 to April 1976?  Please explain the reasoning for the opinions provided, to include the significance of the shift from 35 decibels at entrance to 45 decibels at discharge in the right ear.
b. If the examiner concludes that right ear hearing loss did not preexist the Veteran's first period of service, does the finding of a puretone threshold of 45 decibels (which meets hearing loss disability criteria for VA purposes) establish that the Veteran's current right ear hearing loss arose during his first period of active duty?  Please explain the reasoning for the opinions provided. 
c. Did the pre-existing hearing loss in the left ear permanently worsen beyond normal progression during the Veteran's first period of service from May 1975 to April 1976?  Did the pre-existing hearing loss in the left ear permanently worsen beyond normal progression during the Veteran's other periods of service from December 1990 to June 1991, March 2005 to May 2006, and/or June 2007 to September 2008?  Please explain the reasons for your opinions.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If additional development is deemed necessary based on information or evidence obtained in response to the above directives, such should be accomplished.  

6.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


